               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                        January 21, 2020                              1/22/2020

Via ECF
                                                         Application GRANTED. SO ORDERED.
Hon. Barbara C. Moses, USMJ
United States District Court, SDNY                       ____________________________
40 Foley Square                                          Barbara Moses, U.S.M.J.
New York, NY 10007                                       January 22, 2020
                      Re: Saenz v. S.W. Management LLC et al
                         Case #: 19-CV-5717 (BCM)
                         Motion for Extension of Time

Dear Magistrate-Judge Moses:

        My firm represents Plaintiff in the above-referenced action, and I respectfully write on
behalf of the parties to request a brief one-week extension of the deadline for the filing of a
motion for settlement approval, etc. This request is being made because the parties need the
additional time to finalize any additional required papers. No prior request for an adjournment of
this conference was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,
Abdul Hassan Law Group, PLLC
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq.

cc:    Defense Counsel via ECF




                                                1
